Citation Nr: 0306926	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  92-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected disability.  

2.  Entitlement to a higher initial rating for right ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1943 to April 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  

In October 1992, February 1995, and again in June 2002, this 
claim was remanded to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.  

In January 1998, the RO granted service connection for right 
ear hearing loss, and assigned a noncompensable evaluation.  
The veteran was informed of that decision by a letter dated 
March 19, 1998.  In a statement received on March 8, 1999, 
the veteran disagreed with the noncompensable evaluation.  
This issue has been listed on the first page of the Board's 
decision and will be discussed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's hypertension was not incurred in service, 
may not be presumed to have been incurred in service, and is 
not due to or aggravated by his service-connected atrophy of 
the right testicle with groin pain.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and is not proximately due or the result of a 
service connected disease or injury. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.307, 3.309, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  In 
addition, in April 2001, the RO contacted the veteran and 
notified him of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what he 
could do to help with his claim.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

The veteran's service medical records show no complaint, 
diagnosis or treatment for hypertension.  On VA examination 
in November 1989, his blood pressure was noted to be 160/100.  
High blood pressure was diagnosed.  

The veteran testified at a personal hearing at the RO in 
January 1991.  He stated that he believed that his 
hypertension was caused by his groin problem.  A complete 
transcript is of record.  

The veteran was examined by VA in February 2003.  The 
examiner stated that the complete claims file was reviewed. 
It was noted that the veteran had a 14-year history of 
hypertension.  It was also reported that the veteran had no 
history of stroke or heart disease.  Blood pressure was noted 
to be 150/78 twice in the right arm and once in the left.  
The examiner concluded that there was no relationship between 
the veteran's non-service connected hypertension and his 
atrophy of the right testicle.  It was stated that there was 
no path or physiologic basis to associate the two.  The 
examiner reported that the etiology of the veteran's 
hypertension was essential or idiopathic and that it was 
unrelated or aggravated by the atrophy of the right testicle 
with groin pain.  It was noted that the veteran might have 
episodic spikes in his blood pressure when his groin pain is 
aggravated, but that in no way did this indicate an etiologic 
role on a chronic role for his hypertension.  

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
also be allowed on a presumptive basis for certain chronic 
diseases, such as hypertension, if manifested to a 
compensable degree within a one year period of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  In addition, a 
disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2002).

Additionally, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has further held that a 
layperson is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no showing of elevated blood pressure readings in 
service, and the record is devoid of a finding of 
hypertension until over 40 years after service discharge.  
Thus, as there are no in-service complaints, findings or 
diagnoses of hypertension, high blood pressure or other 
cardiovascular symptoms, and the competent medical evidence 
of record does not link the veteran's current hypertension to 
service or to a period of one year after service, direct 
service connection must be denied.

The Board finds that the record similarly does not 
demonstrate competent medical evidence linking the veteran's 
hypertension and his service-connected atrophy of the right 
testicle with groin pain.  It is specifically noted that the 
veteran has been examined by a VA physician who has opined 
that the veteran's hypertension is not related to or 
aggravated by his service-connected atrophy of the right 
testicle.  The examiner had reviewed the veteran's claims 
file and provided the bases for his opinion.  Other than the 
contentions of the veteran, this evidence stands 
uncontroverted in the record.  As was indicated previously, 
as a layperson, the veteran is not able to provide an opinion 
that requires medical expertise such as the etiology of his 
hypertension.   Consequently, the Board cannot accord any 
probative value to his statements regarding the etiology of 
his disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In addition, as noted, the medical evidence 
directly related to this issue is against the claim.  

The Board further notes the February 2003 examiner's 
awareness that the veteran's blood pressure might 
episodically spike when the veteran has groin pain.  However, 
the examiner noted that this was in no way etiologic or 
chronic.  Therefore this notation does not establish a 
relationship between hypertension and service- connected 
disability.  

As the preponderance of the evidence is against the veteran, 
the claim must be denied.  


ORDER

Service connection for hypertension, to include as secondary 
to service-connected disability is denied.  




REMAND

In January 1998, the RO granted service connection for right 
ear hearing loss, and assigned a noncompensable evaluation.  
The veteran was informed of that decision by a letter dated 
March 19, 1998.  In a statement received by the RO on March 
8, 1999, the veteran disagreed with the noncompensable 
evaluation.  

Accordingly, the RO should issue a statement of the case as 
to the propriety of the January 1998 RO rating decision's 
assignment of an initial (noncompensable) evaluation for 
service-connected right ear hearing loss.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (regarding consideration of 
higher rating(s) for any period during the pendency of the 
appeal).  38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. §§ 
19.9, 19.26, 19.29 (2002); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  

This case is hereby REMANDED to the RO for the following:

The RO should issue to the veteran and his 
representative a statement of the case on the issue 
of the initial rating assigned for service-
connected right ear hearing loss, in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999) and 
Manlincon v. West, 12 Vet. App. 238 (1999).  An 
appropriate period of time should be allowed for 
response.

Thereafter, if the veteran files a timely 
substantive appeal, the case should be returned to 
the Board for further appellate action.  The Board 
intimates no opinion as to the ultimate outcome of 
this matter. The veteran need take no action until 
otherwise notified.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
	                        




____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

